Citation Nr: 1614044	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-31 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as porphyria cutanea tarda (PCT), to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for the claimed disability.  

In November 2009, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was given an opportunity to express his desire for another hearing, and he indicated in June 2014 that he did not want another Board hearing.

The Board remanded the case in January 2010 for further development.  In September 2014, the Board determined that new and material evidence had been received to reopen the claim for service connection and remanded the case for further development.  The Board again remanded the case for further development in December 2015.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's porphyria cutanea tarda did not onset in service or to a compensable degree within one year of service discharge and is not etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for porphyria cutanea tarda have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his porphyria cutanea tarda (PCT) is due to Agent Orange exposure in Vietnam during service.

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Porphyria cutanea tarda is one of the diseases that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

The evidence establishes that the Veteran has PCT and that he served in Vietnam during the Vietnam era, and therefore herbicide exposure is presumed.  Thus, the remaining question is whether his PCT manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to herbicide in service.  See 38 C.F.R. § 3.307(6)(ii).

Service treatment records show no complaints or diagnosis of a skin condition in service.  His skin was noted to be normal on examination at separation in September 1969, and he denied any history of skin disease on the accompanying medical history report.

Post-service treatment records reflect that the Veteran was diagnosed with PCT in August 1981 after reporting his skin had started to fall off a month ago.

The Veteran was afforded a VA examination in December 2014.  The examination report indicates that the Veteran was not diagnosed with PCT until at least 1979, which was ten years after the Veteran's separation from service.  The Veteran testified in a November 2009 Board hearing, however, that he first began noticing symptoms after he separated from service.  He testified that he first noticed that he looked unnaturally dark in photos taken during the summer months, which he noticed for years before being diagnosed with PCT.  He stated that prior to his service in Vietnam, his skin did not get that dark in the summer.

An addendum VA opinion was obtained in January 2016 from the December 2014 VA examiner.  The examiner opined that the Veteran's reports of being unnaturally dark during the summer months prior to his diagnosis of PCT was related to his sun exposure in his post-service employment.  The examiner stated that hypermelanosis, brown/bronze and diffuse coloration on sun-exposed areas connected with PCT, is uncommon.  Darker pigmentation of the skin connected with PCT would only be present at the time of the reaction to chemical exposure.  The examiner stated that in the Veteran's case the chemical exposure was alcohol.  The examiner further stated:

If [A]gent [O]range caused his condition the reaction would have occurred with exposure and causing the reaction of his skin at that time.  There is no evidence of that occurring.  This would not result in continued darkening of the skin in summer for multiple years after that exposure.  The continued residuals of PCT after occurrence due to chemical exposures would be scarring of the skin due to blistering etc. at time of the reaction.  There is no scarring noted preceding his known diagnosis time long after service.  There is no evidence by the above additional infor[mation] of the veteran to identify the beginni[n]g of PCT to be within one year of military service or by October 1970.

The Board acknowledges the Veteran's own opinion that his PCT was caused by exposure to Agent Orange during service, but finds the opinion of the VA examiner more probative.  The Veteran is certainly competent to report such readily observable changes in his skin such as darkening and peeling, and the Board finds his statements credible in that respect.  However, as a lay person he does not have the education, training, or experience to diagnose a skin condition such as PCT or opine as to the etiology, as such is a complex medical question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) ); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The most competent and probative medical opinion evidence as to the onset and etiology of the Veteran's PCT is the VA examiner who examined the Veteran in 2014 and provided an addendum opinion in 2016.  The examiner opined both that the Veteran's PCT did not onset within a year of his separation from service and that it was not due to the Veteran's service, including any exposure to herbicide.  The Board finds the VA examiner's opinion to be well-reasoned and supported by the evidence of record, including the Veteran's own statements as to his observed symptoms and circumstances in service and after service.

Based on the forgoing, a preponderance of the evidence is against finding that the Veteran's PCT onset in service, to a compensable degree within a year of his separation from service, or was caused by service, to include his presumed exposure to Agent Orange.  Therefore, the benefit of the doubt doctrine does not apply and the claim must be denied.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in November 2007, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in December 2014 and an addendum opinion obtained in January 2016.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the Veteran also was afforded a hearing before a Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his current claims.  Of even greater significance, as was discussed above, based on the Veteran's statements at the Board hearing the Board remanded the claims to obtain additional evidence.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for porphyria cutanea tarda is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


